USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________          No. 97-1048                               DR. MAJORIE C. MCMILLAN,                                 Plaintiff, Appellee,                                          v.                                          v.                       MASSACHUSETTS SOCIETY FOR THE PREVENTION                      OF CRUELTY TO ANIMALS, DR. GUS THORNTON,                                Defendants, Appellants,                                        ______                                DR. PAUL GAMBARDELLA,                                 Defendant, Appellee.                                                                                      ________                                   ORDER OF  COURT                                   ORDER OF  COURT                              Entered:  January 24, 1997          Upon motion,               It is ordered that the time for filing appellant's statement          of issues and designation of the contents of the appendix  to the          brief  be, and  the  same hereby  is  enlarged to  and  including          February 10, 1997 .               It is further  ordered that  the time for  filing brief  for          appellant  and appendix  to  the brief  be,  and same  hereby  is          enlarged to and including  March 6, 1997.               Form A should be filed promptly with this court.                Counsel  must  first     ascertain  an  estimated  date  of          completion of transcript from  the court  reporter and  so advise          this court in future requests for an enlargement of time.                                        By the Court:                                                                                                                                                                                           WILLIAM H. NG, Clerk                                                 By_______________                                                                                                                           Chief Deputy Clerk                    cc: Mr. Cohn, Ms's Tearney, Rudavsky, Maloney]